1 So.3d 22 (2008)
Roy DUNCAN and Air Flow Awning Company, Inc.
v.
CITY OF MONTGOMERY et al.
2060198.
Court of Civil Appeals of Alabama.
August 22, 2008.
Richard D. Lively, Prattville, for appellants.
Kimberly O. Fehl, City of Montgomery Legal Division, for appellees.

After Remand from the Alabama Supreme Court
THOMPSON, Presiding Judge.
This court, on June 15, 2007, affirmed the trial court's judgment, without an opinion. ___ So.3d ___ (Ala.Civ.App.2007) (table). This court's judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Duncan, [Ms. 1061393, April 11, 2008] 1 So.3d 15 (Ala.2008). In compliance with the Supreme Court's opinion, the judgment of the trial court is reversed and the cause is remanded for further proceedings *23 consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.